83299-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28108: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83299-COA


Short Caption:EBY VS. JOHNSTON LAW OFFICE P.C.Court:Court of Appeals


Related Case(s):82914, 83299


Lower Court Case(s):Lyon Co. - Third Judicial District - 20-CV-01031Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDonald Douglas Eby
					In Proper Person
				


RespondentBrad M. JohnstonJames E. Whitmire, III
							(Santoro Whitmire)
						


RespondentJohnston Law Office, P.C.James E. Whitmire, III
							(Santoro Whitmire)
						


RespondentLeAnn E. SchumannJames E. Whitmire, III
							(Santoro Whitmire)
						





Docket Entries


DateTypeDescriptionPending?Document


03/11/2022Case Status UpdateTransferred from Supreme Court. (COA).


03/23/2022MotionFiled Appellant's Proper Person Motion. Objection to Transfer to Court of Appeals.  (MOTION TRANSFERRED TO SC PER ORDER FILED 5/12/22).  (COA)22-09154




05/12/2022Order/ProceduralFiled Order Denying Motion  Appellant has filed a pro se objection to the transfer of this matter to the Court of Appeals.  He requests that this court retain the case and publish an opinion regarding NRAP 17(a) and two state statutes. The motion was inadvertently filed in the Court of Appeals.  The clerk shall file the March 23, 2022, motion in this court and file a copy of this order in both courts.  No cause appearing, the motion is denied.  (COA)22-15060




05/31/2022MotionFiled Appellant's Proper Person Motion to Vacate or Alter or Amend Order.  (MOTION TRANSFERRED TO SC PER ORDER FILED 6/9/22).  (COA)22-17177




06/09/2022Order/ProceduralFiled Order Denying Motion.  Appellant previously filed a pro se objection to the transfer of this matter to the Court of Appeals.  Appellant requested, among other things, that this court retain this case.  On May 12, 2022, this court entered an order denying the motion.  Appellant has now filed a motion to vacate or amend, apparently seeking reconsideration of the May 12, 2022, order.  The motion to vacate or amend was inadvertently filed in the Court of Appeals.  The clerk shall file the May 31, 2022, motion in this court and file a copy of this order in both courts.  No cause appearing, the motion is denied.  (COA)22-18409




09/08/2022Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed in part, reversed in part, and remanded."  Before the Court of Appeals, Gibbons, C.J., Tao and Bulla, JJ., 138 Nev. Adv. Opn. No. 63.  (COA)22-28108




10/03/2022Case Status UpdateTransferred to Supreme Court. (COA).


10/03/2022Case Status UpdateCase Closed. (COA).



Combined Case View